DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made in the reply filed on 06/20/2022.
Applicant’s election in the reply filed on 06/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “obtaining a position-time graph of vibration propagation”, “performing angle projection along each angle within a preset angle range on the position-time graph to determine a slope of the position-time graph corresponding to an angle with maximum signal energy” and “obtaining a viscoelasticity parameter of the medium according to the slope” are indefinite because it is unclear what is meant by “a position-time graph”, “angle projection along each angle within a preset angle range on the position-time graph”.  Furthermore, it is unclear how the viscoelasticity parameter is obtained from the slope. 
Regarding claim 2, the claim limitation “determining an angle with a maximum integral value as a slope angle of a slope line of the position-time graph” is indefinite because it is unclear what is meant by the claim limitation. 
Regarding claim 4, the claim limitation “filtering out reflected wave in the position-time graph” is indefinite because it is unclear what is meant by filtering out reflected wave in the position time graph. 
Regarding claim 5, the claim is indefinite because it is unclear what is meant by direction filtering on the position-time graph. 

Regarding claim 7, the claim limitation “obtain a position-time graph of vibration propagation”, “perform angle projection along each angle within a preset angle range on the position-time graph to determine a slope of the position-time graph corresponding to an angle with maximum signal energy” and “obtain a viscoelasticity parameter of the medium according to the slope” are indefinite because it is unclear what is meant by “a position-time graph”, “angle projection along each angle within a preset angle range on the position-time graph”.  Furthermore, it is unclear how the viscoelasticity parameter is obtained from the slope. 
Regarding claim 8, the claim limitation “determine an angle with a maximum integral value as a slope angle of a slope line of the position-time graph” is indefinite because it is unclear what is meant by the claim limitation. 
Regarding claim 10, the claim limitation “filtering out reflected wave in the position-time graph” is indefinite because it is unclear what is meant by filtering out reflected wave in the position time graph. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Regarding claim 1, the independent claim is directed to a method for quantifying viscoelasticity of a medium.  The examiner notes that claim limitation “...after the medium is subjected to a vibration excitation” under reasonable broadest interpretation can be interpreted as merely obtaining position-time graph of vibration propagation from data saved in memory from the vibration excitation which is performed at different time in the past.  Therefore, the claim limitation “obtaining a position-time graph of vibration propagation...performing angle projection along each angle within a preset angle range on the position-time graph to determine a slope of the position-time graph corresponding to an angle with maximum signal energy; and obtaining a viscoelasticity parameter of the medium according to the slope” are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above, the vibration excitation step is not positively recited and can be interpreted that the step is performed at different time in the past.  
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 1 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 
Regarding claim 2, the claim limitation “performing integral calculation along each angle within the preset angle range on the position-time graph; determining an angle with a maximum integral values as a slope angle of a slope line of the position-time graph; and determining a slope of the slope line using the slope angle” is further directed to an abstract idea because directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  
Regarding claim 4, the claim limitation “filtering out reflected waves in the position-time graph before the performing angle projection” is further directed to an abstract idea because directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  
Regarding claim 5, the claim limitation “performing direction filtering on the position-time graph” is further directed to an abstract idea because directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  
Regarding claim 6, the claim limitation “obtaining the position-time graph of the vibration propagation along a set vibration propagation direction” is further directed to an abstract idea because directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea

Regarding claim 7, the independent claim is directed to a device for quantifying viscoelasticity of a medium.  The examiner notes that claim limitation “...after the medium is subjected to a vibration excitation” under reasonable broadest interpretation can be interpreted as merely obtaining position-time graph of vibration propagation from data saved in memory from the vibration excitation which is performed at different time in the past.  Therefore, the claim limitation “obtain a position-time graph of vibration propagation... perform angle projection along each angle within a preset angle range on the position-time graph to determine a slope of the position-time graph corresponding to an angle with maximum signal energy; and obtain a viscoelasticity parameter of the medium according to the slope” are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claims does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  As discussed above, the vibration excitation step is not positively recited and can be interpreted that the step is performed at different time in the past.  Furthermore, the additional claim elements of memory and processor do not include additional elements which are sufficient to amount to significantly more than the abstract idea.  The additional elements of a generic computer components memory and processor) to execute the abstract ideas and do not add significantly more that the abstract idea because since the memory and processor are merely a generic computer component with the computer being used as a tool for performing the recited calculations.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 7 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 
Regarding claim 8, the claim limitation “perform integral calculation along each angle within the preset angle range on the position-time graph; determine an angle with a maximum integral values as a slope angle of a slope line of the position-time graph; and determining a slope of the slope line using the slope angle” is further directed to an abstract idea because directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  
Regarding claim 10, the claim limitation “filter out reflected waves in the position-time graph before the performing angle projection” is further directed to an abstract idea because directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea.  
Regarding claim 11, the claim limitation “obtain the position-time graph of the vibration propagation along a set vibration propagation direction” is further directed to an abstract idea because directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are sufficient to amount to significantly more than the abstract idea



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al. (US 2007/0156700; hereinafter Honjo), in view of Labyed et al. (US 2016/0199034; hereinafter Labyed).
Regarding claim 1, Honjo discloses analyzing apparatus. The examiner notes that as best understanding of the indefinite claim limitations of claim 1, Honjo shows a method for quantifying viscoelasticity of a medium (see abstract; fig. 1; par. [0086]), wherein the method comprises: obtaining a position-time graph of vibration propagation after the medium is subjected to a vibration excitation (see par. [0061]-[0065], [0086]); determining a slope of the position-time graph (see par. [0070], [0072], [0074], [0075], [0093], [0099], [0100]); and obtaining a viscoelasticity parameter of the medium according to the slope (see abstract; see par. [0050], [0051], [0072], [0075], [0097]; fig. 1).
But, Honjo fails to explicitly state performing angle projection along each angle with a preset angle to determine a slope of a graph corresponding to an angle with maximum signal energy.
Labyed discloses sparse tracking in acoustic radiation force impulse imaging.  The examiner notes that as best understood of the indefinite claim limitations of claim 1, Labyed teaches performing angle projection along each angle with a preset angle range on graph to determine a slope of the graph corresponding to an angle with maximum signal energy (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of performing angle projection along each angle with a preset angle range on graph to determine a slope of the graph corresponding to an angle with maximum signal energy in the invention of Honjo, as taught by Labyed, to provide viscoelasticity measurement that is less susceptible to noise from the scarcity of displacement samples. 
Regarding claim 2, Honjo and Labyed disclose the invention substantially as described in the 103 rejection above, furthermore as best understood of the indefinite claim limitations of claim 2, Labyed teaches performing integral calculation along each angle with the present angle range on the graph (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]); and determining an angle with maximum integral value as a slope angle of a slope line of the graph (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]); and determining a slope of the slope line using the slope angle (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]).
Regarding claim 4, Honjo and Labyed disclose the invention substantially as described in the 103 rejection above, furthermore as best understood of indefinite claim limitation of claim 4, Honjo shows filtering out reflected waves (see par. [0043], [0059], [0060]), and Labyed teaches filtering out reflected waves in the graph before the performing angle projection (see par. [0034], [0067], [0090]).
Regarding claim 5, Honjo and Labyed disclose the invention substantially as described in the 103 rejection above, furthermore as best understood of indefinite claim limitation of claim 5, Honjo shows direction filtering on the position time graph (see par. [0043], [0059], [0060]), and Labyed teaches direction filtering (see par. [0034], [0067], [0090]).
Regarding claim 6, Honjo and Labyed disclose the invention substantially as described in the 103 rejection above, furthermore, Honjo shows obtaining the position time graph of the vibration propagation along a set of vibration propagation direction (see par. [0061]-[0065], [0086]; fig. 2 and 7).
Regarding claim 7, Honjo discloses analyzing apparatus. The examiner notes that as best understanding of the indefinite claim limitations of claim 7, Honjo shows a system for quantifying viscoelasticity of a medium (see abstract; fig. 1; par. [0086]), wherein the device comprises: a memory storing execution instructions (see fig. 1); a processor (see fig. 1) configured to read the execution instruction to: obtain a position-time graph of vibration propagation after the medium is subjected to a vibration excitation (see par. [0061]-[0065], [0086]); determine a slope of the position-time graph (see par. [0070], [0072], [0074], [0075], [0093], [0099], [0100]); and obtaine a viscoelasticity parameter of the medium according to the slope (see abstract; see par. [0050], [0051], [0072], [0075], [0097]; fig. 1).
But, Honjo fails to explicitly state performing angle projection along each angle with a preset angle to determine a slope of a graph corresponding to an angle with maximum signal energy.
Labyed discloses sparse tracking in acoustic radiation force impulse imaging.  The examiner notes that as best understood of the indefinite claim limitations of claim 1, Labyed teaches performing angle projection along each angle with a preset angle range on graph to determine a slope of the graph corresponding to an angle with maximum signal energy (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of performing angle projection along each angle with a preset angle range on graph to determine a slope of the graph corresponding to an angle with maximum signal energy in the invention of Honjo, as taught by Labyed, to provide viscoelasticity measurement that is less susceptible to noise from the scarcity of displacement samples. 
Regarding claim 8, Honjo and Labyed disclose the invention substantially as described in the 103 rejection above, furthermore as best understood of the indefinite claim limitations of claim 8, Labyed teaches performing integral calculation along each angle with the present angle range on the graph (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]); and determining an angle with maximum integral value as a slope angle of a slope line of the graph (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]); and determining a slope of the slope line using the slope angle (see abstract;  par. [0027], [0031], [0064], [0065], [0070], [0073], [0098]).
Regarding claim 10, Honjo and Labyed disclose the invention substantially as described in the 103 rejection above, furthermore as best understood of indefinite claim limitation of claim 10, Honjo shows filtering out reflected waves (see par. [0043], [0059], [0060]), and Labyed teaches filtering out reflected waves in the graph before the performing angle projection (see par. [0034], [0067], [0090]).
Regarding claim 11, Honjo and Labyed disclose the invention substantially as described in the 103 rejection above, furthermore, Honjo shows obtaining the position time graph of the vibration propagation along a set of vibration propagation direction (see par. [0061]-[0065], [0086]; fig. 2 and 7).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793